Fourth Court of Appeals
                                          San Antonio, Texas
                                                January 9, 2019

                                              No. 04-18-00863-CV

                                             Ernest C. TREVINO,
                                                   Appellant

                                                        v.

ENERGY LAND TEXAS, LP, Summit Capital LLC (Both Subsidiary Companies under Westport Capital
 Partners LLC), Individually Managing Partner Kevin McTavish, The Estate of Jack Wood, Executor Pat
                                               White,
                                              Appellees

                        From the 81st Judicial District Court, Atascosa County, Texas
                                      Trial Court No. 18-07-0647-CVA
                                Honorable Russell Wilson, Judge Presiding


                                                 ORDER
        Appellant timely filed a pro se motion seeking appellate review of the trial court’s order
overruling his claim of indigence. See TEX. R. CIV. P. 145(g). The trial court clerk and court
reporter are therefore required to prepare, certify, and file without advance payment of costs a
clerk’s record and a reporter’s record pertaining to the issue of appellant’s indigence. TEX. R.
CIV. P. 145(g)(3).

        It is therefore ORDERED that the trial court clerk prepare, certify, and file a clerk’s record
containing those portions of the trial court’s record that pertain to the hearing on appellant’s claim
of indigence, including, at a minimum: the Statement of Inability to Afford Payment of Court
Costs and all documentary evidence filed by appellant; any contest motion and documentary
evidence filed by a party, the trial court clerk, or the court reporter; the notice of hearing; the trial
court’s order ruling on appellant’s claim of indigence and its findings in support of the order; and
the appellant’s motion for appellate review of the trial court’s order, including any motions for
extension of time to file the motion for review.

         It is further ORDERED that the court reporter prepare, certify, and file a reporter’s record
for the hearing on appellant’s claim of indigence. The reporter’s record must include a
transcription of the hearing, any and all exhibits admitted into evidence during the hearing, and
the trial court’s ruling.
       The clerk’s record and reporter’s record pertaining to the issue of appellant’s indigence
must be filed in this court within ten (10) days from the date of this order.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 9th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court